Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 29, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  158321-2                                                                                               David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  JAMES A. SMAIL,                                                                                     Richard H. Bernstein
            Plaintiff-Appellant,                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 158321
                                                                   COA: 337709
                                                                   Wayne CC: 16-004402-NO
  MERCEDES-BENZ USA, LLC,
             Defendant-Appellee.
  _________________________________________/

  JAMES A. SMAIL,
            Plaintiff-Appellant,
  v                                                                SC: 158322
                                                                   COA: 338326
                                                                   Wayne CC: 16-004402-NO
  MERCEDES-BENZ USA, LLC,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the July 24, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 29, 2019
         a0522
                                                                              Clerk